Citation Nr: 1140068	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-09 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, in which the RO, in pertinent part, denied service connection for PTSD.  

In May 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing the undersigned granted a 60-day abeyance period for the submission of additional evidence in support of the claim for service connection for PTSD, in particular, records of treatment from the Kona Vet Center.  On the date of the hearing, the Veteran submitted a waiver of RO consideration of records he planned to obtain from the Kona Vet Center.  See 38 C.F.R. § 20.1304 (2011).  In August 2011, these records were associated with the claims file.  The Board accepts this evidence for inclusion in the record.  

The Board notes that the claims file reflects that the Veteran was previously represented by the Hawaii Office of Veterans Services (as reflected in a March 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In August 2009, the Veteran filed a VA Form 21-22 appointing Disabled American Veterans (DAV) as his representative.  The Board recognizes the change in representation.

The Board also notes in passing that, in an August 2009 statement in support of his claim for service connection for PTSD, the Veteran indicated that he was seeking service connection for PTSD at a 100 percent permanent and total schedular rating or a rating based on individual unemployability.  The only issue currently in appellate status is entitlement to service connection for PTSD, as opposed to the appropriate rating to be assigned for that disability.  See 38 C.F.R. § 20.200 (2011) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal). 

As the decision herein grants service connection for PTSD, the RO will assign an initial disability rating in effectuating this decision.  The United States Court of Appeals for Veterans Claims (Court) has held that a claimant is presumed to be seeking the maximum available benefit allowed by law or regulation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, while the Veteran is presumed to be seeking a 100 percent rating for PTSD, the Board highlights for the RO the assertion he has made regarding the appropriate rating to be assigned for that disability.  The Board, however, makes no intimation as to the rating warranted.  As indicated above, the Board's analysis in this decision is limited to the matter of entitlement to service connection for PTSD.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran's reported in-service stressors are related to his fear of hostile military activity and are consistent with the places, types, and circumstances of his service during the Vietnam War.  

3.  A VA psychologist has diagnosed the Veteran with PTSD based on his reported in-service stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the favorable disposition of the claim on appeal, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

In light of the Veteran's August 2009 contentions regarding the appropriate rating to be assigned for PTSD, discussed above, the Board notes that the Court has held that VA's notice requirements apply to all elements of a service connection claim, including disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO appropriately advised the Veteran of each of these elements in correspondence dated in February 2009.  


Factual Background and Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f).   

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).  See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If, however, the alleged stressor is not combat related, then the Veteran's lay testimony, alone, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau, 9 Vet. App. at 395.  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

Pursuant to 38 C.F.R. § 3.304(f), as revised, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).   

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).   

In this case, the Veteran claims that he has PTSD related to stressors experienced while serving in Vietnam.  Records of VA treatment dated from May 2005 to August 2008 reflect findings of and treatment for PTSD.  During individual therapy for PTSD with Dr. J.P.B. in May 2005, the Veteran recalled events from Vietnam, including running over Vietnamese with a truck and having body and bile blown up on the back of his truck; seeing a dead body after a truck following him on the road was blown up by a mine; running two Vietnamese off the road with his truck; and seeing a South Vietnamese soldier with tire marks across his skull and face after being run over by another truck.  The assessment was traumatic memories and intrusive thoughts.  

During group therapy with Dr. J.P.B. in December 2005, the Veteran discussed being under fire from rockets and snipers in Vietnam.  During individual therapy with Dr. J.P.B. in December 2006, the Veteran recalled more details regarding his traumas, including a man's head being blown off as the lead on convoy.  An individual therapy record from the following month reflects that the Veteran reported traumatic events both during and since service.  He discussed his Vietnam trauma of finding a truck blown up with a dying man inside, and also discussed a police trauma of seeing a man with a broken head after jumping from a bridge, seeing a Navy youth thrown to his death by a train, and seeing a dead baby.  [Parenthetically, the Board notes that the record reflects that the Veteran worked as a police officer after separation from service.]

A January 2007 VA mental health intake assessment reflects that the Veteran was in therapy with Dr. J.P.B. for PTSD, depression, and anxiety, with regular participation in group and individual therapy.  The Veteran reported that he drove a truck in Vietnam.  He denied any recent nightmares or startle or active PTSD symptoms.  The Axis I diagnoses were adjustment disorder, not otherwise specified, depression, not otherwise specified, and PTSD by history.  

In correspondence dated in January 2007, Dr. J.P.B. reported that the Veteran had been receiving mental health services since March 2005 and had been diagnosed with severe and chronic PTSD.  

An April 2008 VA mental health intake again reflects that the Veteran was in therapy with Dr. J.P.B. for PTSD, with regular participation in individual and group therapy.  The Veteran described problems with sleep, flashbacks once a month, nightmares every other night, hypervigilance, and anxiety.  He reported that he was easily startled and easily became frustrated and irritable.  The Axis I diagnosis was PTSD, chronic.  The physician indicated that the Veteran had a recent ongoing exacerbation of PTSD with moderate symptoms.  The Axis I diagnosis following VA psychiatric treatment in May, June, July, and August 2008 was PTSD, chronic.  

The Veteran was afforded a VA examination to evaluate his claimed PTSD in February 2009.  The examiner reviewed the claims file, including the Veteran's VA treatment records and the January 2007 letter from the VA psychologist.  The Veteran described some symptoms of PTSD, including nightmares and sad recollections of events in Vietnam.  He denied that these recollections reached the level of intrusive thoughts.  He reported mild hypervigilance, feelings of anxiety in crowds, and having a "short fuse", although he indicated that anger issues had not affected his work or precipitated events in his home.  The Veteran also denied relationship problems.  In discussing his military history, the Veteran reported that he served in Vietnam from December 1969 to November 1970 as a truck driver.  Following mental status examination, the examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  He noted that the Veteran's primary stressor was seeing the body of a driver who had been killed by an explosion.  The Veteran indicated that he heard the explosion and saw the mangled body and blood when he arrived at the scene.  The examiner opined that the stressor could be considered to meet criterion A for a diagnosis of PTSD, but that the Veteran did not report sufficient symptoms for the diagnosis, and his history revealed that he had never had serious personal or industrial impairment that could be indicative of such a diagnosis.  The only Axis I diagnosis was rule out anxiety disorder.  

Records of Vet Center treatment dated from April 2007 to June 2011 reflect findings of and treatment for PTSD.  An October 2007 treatment note reflects that the Veteran shared superficial information regarding his Vietnam experience, including his work as an engineer/truck driver.  The licensed clinical social worker administered the DSM-IV PTSD symptom checklist and found that the Veteran scored 18 out of 21.  The pertinent assessment was PTSD.  An August 2008 case closing note, completed by the same social worker, reflects that the Veteran developed PTSD in Vietnam.  This note was crossed out and a September 2008 note reflects that the Veteran had recently returned to Kona and would continue in treatment.  

During the May 2011 Travel Board hearing, the Veteran reported that he started to develop symptoms of PTSD about a year after returning from Vietnam.  He testified that he had been diagnosed with PTSD at the VA hospital in North Chicago.  

Considering the pertinent evidence of record in light of the foregoing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.  

As an initial matter, the Board notes that, in April 2008, the RO attempted to verify the Veteran's reported stressor of coming under rocket and mortar attacks while in the hospital in Vietnam.  In describing the stressful event, the RO reported that the Veteran was hospitalized in June 1969 at the 71st Evacuation Hospital.  In November 2008, the U.S. Army and Joint Services Records Research Center (JSRRC) reported that Pleiku sustained enemy attacks in June 1969.  Based on this response, in a January 2009 memorandum, the RO found that the Veteran's stressor was confirmed.  Based on the foregoing, in the August 2010 supplemental statement of the case (SSOC), the RO noted that the January 2009 memorandum confirmed the Veteran's stressor of being hospitalized in Pleiku when the hospital sustained an enemy attack and, as such, his exposure to combat had been verified.  

Despite the foregoing, the Veteran himself pointed out in his August 2009 correspondence that it was impossible for him to have been in Pleiku in June 1969, as he was in Fort Bragg at that time.  In this regard, his service records reflect that he was in Vietnam from December 1969 until November 1970.  Moreover, his service treatment records reflect that he was in the 71st Evacuation Hospital in June 1970, as opposed to June 1969.  Accordingly, the RO's determination that he was exposed to combat, based on his hospitalization in Pleiku when the hospital sustained an enemy attack in June 1969, is incorrect.  There is simply no objective evidence verifying that the Veteran engaged in combat with the enemy.  Thus, 38 U.S.C.A. § 1154(b) is not for application in this case.  

The Veteran has reported several stressors regarding his service in Vietnam, including, as noted in the VA treatment records discussed above, running over Vietnamese in his truck, seeing a dead body after a truck following him was blown up, running Vietnamese off the road, seeing a South Vietnamese soldier who had been run over, and coming under fire from rockets and snipers.  

In his February 2007 substantive appeal, the Veteran described feeling helpless as an unarmed patient in the hospital in Pleiku when the base was subject to many rocket and mortar attacks.  In a May 2007 statement, he indicated that, while serving in Vietnam from April to June 1970, he was attached to the 20th Engineers as a member of the 585th Engineer Company, and saw a lot of combat, including rocket and mortar attacks at close range.  He reiterated that, in June 1970, the hospital in Pleiku, where he was a patient, came under mortar or rocket attack.  He stated that he was fearful and felt he might lose his life.  

In an August 2009 statement, the Veteran described flashbacks of seeing comrades blown to pieces in mortar and rocket attacks and seeing several drivers and assistant drivers shot and wounded or killed.  He added that he saw several trucks blown up, with the people in them hurt or killed, and specifically named the driver of one of the trucks he saw blown up in January 1970.  

None of the Veteran's reported in-service stressors have been corroborated by other evidence of record; however, the Board finds that some of the Veteran's reported stressors, including seeing a dead body after a truck was blown up, seeing a South Vietnamese soldier who had been run over by a truck, and coming under fire from rockets and snipers, are related to a fear of hostile military activity, as they involved threatened or actual death or serious injury to himself and others.  See 38 C.F.R. § 3.304(f)(3).  Additionally, the Veteran's Form DD 214 and service personnel records confirm that he served in Vietnam from December 1969 to November 1970.  His military occupational specialty was light vehicle driver.  Based on the foregoing, the Board finds that the reported stressors are consistent with the circumstances and duties of the Veteran's service.  Therefore, the Veteran's lay testimony alone is sufficient to establish the occurrence of the reported stressors under the currently applicable regulations.  

As also required under the currently applicable regulations, the Board finds that the Veteran has a current diagnosis of PTSD that has been linked to at least some of the reported stressors as summarized above, as determined by a VA psychiatrist or psychologist.  In this regard, VA treatment records dated from May 2005 to August 2008 reflect diagnoses of and treatment for PTSD, rendered by Dr. J.P.B., a psychologist.  Review of these records reflects that the Veteran described his in-service stressors during treatment with Dr. J.P.B., who rendered diagnoses of PTSD.  Therefore, these records indicate that the diagnoses were based, at least in part, on the reported in-service stressors.  The sufficiency of a stressor for a PTSD diagnosis is a medical determination and, where a current diagnosis exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen, 10 Vet. App. 128.  

Based on the foregoing, the Board finds that the Veteran's current PTSD symptoms have been medically linked to his fear of hostile military or terrorist activity during service in Vietnam by a VA psychologist.  Moreover, while his Vet Center treatment records, dated from April 2007 to June 2011 reflect treatment with a licensed clinical social worker (as opposed to a psychologist or psychiatrist), these records, nevertheless, support the conclusion that the Veteran has current PTSD related to his experiences in Vietnam.  

In light of the foregoing, the Board finds that the evidence supports a finding of PTSD related to the Veteran's military service.  In reaching this conclusion, the Board acknowledges that the February 2009 VA examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Of note, it appears that the most recent VA treatment records reviewed by the VA examiner were dated in January 2007.  Therefore, he did not consider the Axis I diagnoses of PTSD rendered during VA psychiatric treatment in April, May, June, July, and August 2008, nor did he consider the recent records of Vet Center treatment for PTSD.  

The Board also notes the Veteran's allegations that this VA examination was inadequate.  In this regard, in an August 2009 statement, the Veteran reported that the VA examiner only met with him for a few minutes and they discussed very little, as he did not feel comfortable.  During the May 2011 hearing, the Veteran testified that the VA examiner only spoke with him for about 15 minutes and indicated that the examiner seemed more interested in getting someone else in than speaking to him.  

The Board has considered these allegations and carefully reviewed the VA examination report; however, finds that the February 2009 VA examination was legally adequate.  Although finding no inadequacies in the February 2009 VA examination itself, based on the VA and Vet Center treatment records, and the January 2007 letter from Dr. J.P.B., the Board concludes that the medical evidence of a diagnosis of PTSD is in relative equipoise.  

In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Therefore, notwithstanding the VA examiner's opinion to the contrary, the Board finds that the evidence supports a finding of PTSD related to the reported in-service stressors.

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.  


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


